



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into on December 6, 2017 and is effective as of December 6, 2017 (the “Effective
Date”), by and between InnerWorkings, Inc., a Delaware corporation (the
“Company”) and Charles Hodgkins (“Executive”). This Agreement amends and
restates in its entirety the Prior Agreement (as defined below) effective as of
the Effective Date.
WITNESSETH:
WHEREAS, the Company and Executive entered into an Employment Agreement on
August 18, 2017, effective as of August 1, 2017 (the “Prior Agreement”); and
WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue employment with the Company, and the Company and Executive
wish to amend and restate the Prior Agreement on the terms and conditions
herein.
NOW, THEREFORE, in accordance with Section 14 of the Prior Agreement, and in
consideration of the above recitals incorporated herein and the mutual covenants
and promises contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly acknowledged, the parties
agree as follows:
1.Employment, Position and Duties. The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, upon the terms and conditions of
this Agreement. Executive shall continue to be employed by the Company as the
SVP, Corporate Development and Strategic Initiatives, or such other senior
management position as determined by the Chief Executive Officer of the Company
from time to time. Beginning on the Effective Date and ending on the date that
the Company appoints a permanent Chief Financial Officer, Executive shall also
hold the position and have the additional duties of Interim Chief Financial
Officer. Executive agrees to devote his full time, energy and skill to the
faithful performance of his duties herein, and shall perform the duties and
carry out the responsibilities assigned to him to the best of his ability and in
a diligent, businesslike and efficient manner. Executive’s duties shall include
all those duties customarily performed by a similarly situated member of senior
management of a company similar to the Company, as well as those additional
duties that may be reasonably assigned by the Chief Executive Officer or the
Board of Directors of the Company (the “Board”). Executive shall comply with any
policies and procedures established for Company employees, including, without
limitation, those policies and procedures contained in the Company’s employee
handbook.
2.Term of Employment. The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall continue until and shall expire on December 31,
2018, as may be extended in accordance with this Section 2 and unless terminated
earlier by either party, in accordance with the terms of this Agreement. The
Term shall be extended automatically without further action by either party by
one (1) additional year (added to the end of the Term), and then on each
succeeding annual anniversary thereafter, unless either party shall have given
written notice to the other party prior to the date that is ninety (90) days
prior to the date which such extension would otherwise have become effective
electing not to further extend the Term, in which case Executive’s employment





--------------------------------------------------------------------------------





shall terminate on the date upon which the extension would otherwise have become
effective, unless earlier terminated in accordance with this Agreement. This
Agreement may be terminated by Executive, by the Company’s Chief Executive
Officer or by the Board, with or without Cause (as defined below). Upon the
termination of Executive’s employment with the Company for any reason, neither
party shall have any further obligation or liability under this Agreement to the
other party, except as set forth in Sections 4, 5, 6, 7, 8, 9, 15, 16 and 18 of
this Agreement. Non-renewal of the Term by the Company shall be treated for all
purposes under this Agreement as a termination of Executive’s employment without
Cause.
3.Compensation. Executive shall be compensated by the Company for his services
as follows:
(a)    Base Salary. During the Term, Executive shall be paid a base salary
(“Base Salary”) of $19,500 per month (or $234,000 on an annualized basis),
subject to applicable withholding, in accordance with the Company’s normal
payroll procedures. Executive’s Base Salary shall be reviewed on an annual basis
for possible increase (but not decrease) based on the Company’s operating
results and financial condition, salaries paid to other Company executives, and
general marketplace and other applicable considerations. Such increased Base
Salary, if any, shall then constitute Executive’s “Base Salary” for purposes of
this Agreement.
(b)    Benefits. During the Term, Executive shall have the right, on the same
basis as other members of senior management of the Company, to participate in
and to receive benefits under any of the Company’s executive and employee
benefit plans, insurance programs and/or indemnification agreements, as may be
in effect from time to time, subject to any applicable waiting periods and other
restrictions. In addition, Executive shall be entitled to the benefits generally
afforded to other members of the senior management team under the Company’s
vacation, holiday and business expense reimbursement policies (all such
benefits, the “Benefits”). In addition, the Company shall subsidize Executive’s
health insurance premiums at the rate of $700 per month should he elect to
participate in the Company’s health insurance programs.
(c)    Bonuses. (i) In addition to the Base Salary, starting for the 2017 fiscal
year, Executive shall be eligible to receive a bonus at a target of no less than
40% of his Base Salary – i.e., a $93,600 bonus target for the 2017 performance
year – with the opportunity to earn a maximum performance bonus of two hundred
percent (200%) of his bonus target (the “Performance Bonus”). The Performance
Bonus shall be a discretionary bonus, determined in the sole discretion of the
Company, based upon Executive’s performance of his duties and the Company’s
financial performance, as well as certain performance targets that are approved
by the Compensation Committee. The Company will pay Executive’s Performance
Bonus for each year at the same time as annual performance bonus payments for
such year (if any) are made to other participants with respect to such fiscal
year, and in all events, within the three and one half (3½) months following the
end of the year in which the Performance Bonus becomes vested. The Performance
Bonus is intended to qualify for


2

--------------------------------------------------------------------------------





the short-term deferral exception to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).
(ii)In addition to the Performance Bonus, Executive shall be eligible to receive
a bonus in the gross amount of up to $100,000 (less tax withholdings and all
other lawful deductions) (the “Transaction Bonus”) in the event of any Company
transaction involving a “significant amount of assets,” as such phrase is
defined and described in Item 2.01 of Form 8-K and the instructions thereto, in
which Executive provided transaction support and evaluation services (such a
transaction, a “Significant Transaction”). The Transaction Bonus shall be
payable in a lump sum within thirty (30) days of the closing date of a
Significant Transaction; provided, however, that Executive remains employed by
the Company on the closing date of the Significant Transaction unless, within
three (3) months prior to the closing date of the Significant Transaction,
Executive’s employment has been terminated by the Company without Cause or
Executive has resigned for Good Reason.
(iii)In addition to the Performance Bonus, Executive shall be eligible to
receive a discretionary bonus in April 2018 in the gross amount of up to
$100,000 (less tax withholdings and all other lawful deductions) tied to
Executive’s performance as Interim Chief Financial Officer.
(d)    Equity. Executive shall be eligible to participate in the Company’s stock
incentive program and receive long term incentive awards from time to time in an
amount and frequency as determined by the Company and subject to adjustment and
approval by the Compensation Committee in its sole discretion.
4.Benefits Upon Termination.
(a)    Termination for Cause or Termination for Other than Good Reason. In the
event of the termination of Executive’s employment by the Company for Cause (as
defined below), the termination of Executive’s employment by reason of his death
or disability (as defined in the Company’s long-term incentive plan), or the
termination of Executive’s employment by Executive for any reason other than
Good Reason (as defined below), Executive shall be entitled to no further
compensation or benefits from the Company following the date of termination,
except the Accrued Obligations, which Accrued Obligations shall be paid to
Executive within thirty (30) days following the date of termination.
For purposes of this Agreement, Executive’s “Accrued Obligations” include, to
the extent not theretofore paid:
(i)
Executive’s Base Salary earned through the date of termination;

(ii)
Executive’s Benefits, vested or earned through the date of termination;

(iii)
Executive’s Performance Bonus for the fiscal year immediately preceding the
fiscal year in which the date of termination occurs if such award has been
earned but has not been paid as of the date of termination;



3

--------------------------------------------------------------------------------





(iv)
Executive’s vested restricted stock, stock options or other long-term or
equity-based incentive compensation; and

(v)
Executive’s business expenses that have not been reimbursed by the Company as of
the date of termination that were incurred by Executive prior to the date of
termination in accordance with the applicable Company policy.

For purposes of this Agreement, a termination for “Cause” occurs if Executive’s
employment is terminated by the Company for any of the following reasons:
(A)
theft, dishonesty or falsification of any employment or Company records by
Executive;

(B)
the determination by the Board that Executive has committed an act or acts
constituting a felony or any act involving moral turpitude;

(C)
the determination by the Board that Executive has engaged in willful misconduct
or gross negligence that has had a material adverse effect on the Company’s
reputation or business; or

(D)
the continuing material breach by Executive of any provision of this Agreement
after receipt of written notice of such breach from the Board and a reasonable
opportunity to cure such breach.

For purposes of this Agreement, a termination by Executive shall be for “Good
Reason” if Executive terminates his employment for any of the following reasons:
(1)
the Company materially reduces Executive’s duties or authority below, or assigns
Executive duties that are materially inconsistent with, the duties and authority
contemplated by Section 1 of this Agreement;

(2)
the Company requires Executive to relocate his office more than one hundred
(100) miles from the current office of the Company without his consent; or

(3)
the Company has breached any provision of this Agreement, including, but not
limited to, the provisions relating to the payment or providing of compensation
and Benefits in accordance with Section 3 above, and such breach continues for
more than thirty (30) days after notice from Executive to the Company specifying
the action which constitutes the breach and demanding its discontinuance.

(b)    Termination Without Cause or Termination for Good Reason. Each of the
Company and Executive is free to terminate this Agreement, and Executive’s
employment with the Company, at any time, for any reason, in its or Executive’s
absolute sole discretion. Except as otherwise provided in Section 4(c) of this
Agreement, if Executive’s employment is terminated by the Company for any reason
other than (1) for Cause or (2) by reason of


4

--------------------------------------------------------------------------------





his death or disability, or if Executive’s employment is terminated by Executive
for Good Reason, Executive shall only be entitled to:
(i)
receive continued payment of his Base Salary, less applicable withholdings, in
accordance with the Company’s normal payroll procedures, for six (6) months
following the termination of Executive’s employment

(ii)
no later than April 15 following the end of the year in which such termination
occurs, in lieu of any annual Performance Bonus for the year in which such
termination occurs, payment of an amount equal to (A) the Performance Bonus
which would have been payable to Executive at the target bonus level had
Executive remained in employment with the Company during the entire year in
which such termination occurred, multiplied by (B) a fraction, the numerator of
which is the number of days Executive was employed in the year in which such
termination occurs and the denominator of which is the total number of days in
the year in which such termination occurs; and

(iii)
the Accrued Obligations.

(c)    Qualifying Termination. Upon the occurrence of a Qualifying Termination
(as defined below), Executive shall, in addition to the benefits set forth in
Section 4(b), be entitled to immediate vesting of all outstanding equity-based
awards (including immediate vesting at the target level of performance for
equity-based awards which would otherwise vest based on performance).
(i)
For purposes of this Agreement, a “Qualifying Termination” means a termination
of Executive’s employment within ninety (90) days prior to or twenty-four (24)
months following the consummation of a Change in Control (as defined below) as a
result of Executive’s (A) resignation for Good Reason or (B) termination by the
Company without Cause.

(ii)
For purposes of this Agreement, a “Change in Control” means the occurrence of
any one or more of the following:

(A)
An effective change of control pursuant to which any person or persons acting as
a group acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons) beneficial
ownership of stock of the Company representing fifty percent (50%) or more of
the voting power of the Company’s then outstanding stock; provided, however,
that a Change in Control shall not be deemed to occur by virtue of any of the
following acquisitions: (I) by the Company or any affiliate, (II) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliate, or (III) by any underwriter temporarily holding securities
pursuant to an offering of such securities;



5

--------------------------------------------------------------------------------





(B)
Any person or persons acting as a group acquires beneficial ownership of Company
stock that, together with Company stock already held by such person or group,
constitutes fifty percent (50%) or more of the total fair market value or voting
power of the Company’s then outstanding stock. The acquisition of Company stock
by the Company in exchange for property, which reduces the number of outstanding
shares and increases the percentage ownership by any person or group to fifty
percent (50%) or more of the Company’s then outstanding stock will be treated as
a Change in Control;

(C)
Individuals who constitute the Board immediately after the Effective Date (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board during any twelve (12) month period; provided, however, that any
person becoming a director subsequent thereto whose election or nomination for
election was approved by a vote of a majority of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director, provided
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director; or

(D)
Any person or persons acting as a group acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value of at least forty percent (40%) of the total gross fair market
value of all the assets of the Company immediately prior to such acquisition.
For purposes of this section, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, without
regard to any liabilities associated with such assets. The event described in
this paragraph (D) shall not be deemed to be a Change in Control if the assets
are transferred to (I) any owner of Company stock in exchange for or with
respect to the Company’s stock, (II) an entity in which the Company owns,
directly or indirectly, at least fifty percent (50%) of the entity’s total value
or total voting power, (III) any person that owns, directly or indirectly, at
least fifty percent (50%) of the Company stock, or (IV) an entity in which a
person described in (D)(III) above owns at least fifty percent (50%) of the
total value or voting power. For purposes of this section, and except as
otherwise



6

--------------------------------------------------------------------------------





provided, a person’s status is determined immediately after the transfer of the
assets.
In no event will a Change in Control be deemed to have occurred, with respect to
Executive, if an employee benefit plan maintained by the Company or an affiliate
of the Company or Executive is part of a purchasing group that consummates the
transaction that would otherwise result in a Change in Control. The employee
benefit plan or Executive will be deemed “part of a purchasing group” for
purposes of the preceding sentence if the plan or Executive is an equity
participant in the purchasing company or group, except where participation is:
(I) passive ownership of less than two percent (2%) of the stock of the
purchasing company; or (II) ownership of equity participation in the purchasing
company or group that is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing directors.
(iii)
Notwithstanding the foregoing and notwithstanding any less favorable or contrary
treatment in an award agreement or other grant documentation with respect to
equity-based awards, the vesting of all equity-based awards that are not assumed
by a successor company or exchanged for a replacement award on no less favorable
economic terms will be fully accelerated as of the effective date of the Change
in Control (including immediate vesting at the target level of performance for
equity-based awards which would otherwise vest based on performance), and such
equity-based awards shall be paid to Executive within thirty (30) days after the
effective date of the Change in Control.

(d)    Notwithstanding anything to the contrary herein, no payments shall be
paid under Sections 4(b)(i) or 4(c) unless and until Executive executes and
delivers a general release and waiver of claims (the “Release”) against the
Company (and any revocation period expires) by the Release Deadline,
acknowledging Executive’s obligations under Sections 5 and 6 below, and in a
form prescribed by the Company; provided, that such Release shall not require
Executive to release any rights to Accrued Obligations, rights under the
Indemnification Provisions (as defined below), or under this Agreement, and the
execution of such Release shall be a condition to Executive’s rights under
Sections 4(b)(i) or 4(c). The “Release Deadline” means the date that is sixty
(60) calendar days after Executive’s separation from service. Payment of any
amount that is not exempt from Section 409A of the Code that is conditioned upon
the execution of the Release shall be delayed until the Release Deadline,
irrespective of when Executive executes the Release; provided, however, that
where Executive’s separation from service and the Release Deadline occur within
the same calendar year, the payment may be made up to thirty (30) days prior to
the Release Deadline, and provided further that where Executive’s separation
from service and the Release Deadline occur in two separate calendar years,
payment may not be made before the later of January 1 of the second year or the
date that is thirty (30) days prior to the Release Deadline. In addition, if
Section 409A of the Code requires that a payment hereunder may


7

--------------------------------------------------------------------------------





not commence for a period of six (6) months following termination of employment,
then such payments shall be withheld by the Company and paid as soon as
permissible, along with such other monthly payments then due and payable.
5.Employee Inventions and Proprietary Rights Assignment Agreement. Executive
agrees to abide by the terms and conditions of the Company’s standard Employee
Inventions and Proprietary Rights Assignment Agreement as executed by Executive
and attached hereto as Exhibit A.
6.Covenants Not to Compete or Solicit. During Executive’s employment and for a
period of two (2) years following the termination of Executive’s employment for
any reason, Executive shall not, anywhere in the Geographic Area (as defined
below), other than on behalf of the Company or with the prior written consent of
the Company, directly or indirectly:
(a)    perform services for (whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director or otherwise),
have any ownership interest in (except for passive ownership of five percent
(5%) or less of any entity whose securities have been registered under the
Securities Act of 1933, as amended, or Section 12 of the Securities Exchange Act
of 1934, as amended), or participate in the financing, operation, management or
control of, any firm, partnership, corporation, entity or business that engages
or participates in a “competing business purpose” (as defined below);
(b)    induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any
customer, potential customer, supplier, licensee, licensor or business relation
of the Company or solicit the business of any customer or potential customer of
the Company, whether or not Executive had personal contact with such entity; and
(c)    solicit, encourage, hire or take any other action which is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or independent contractor of the Company or any subsidiary of the Company to
terminate his employment or relationship with the Company or any subsidiary of
the Company, other than in the discharge of his duties as an officer of the
Company.
For purposes of this Agreement, the term “competing business purpose” shall mean
the sale or provision of any marketing or printed materials, items, or other
products that are competitive with in any manner the products sold or offered by
the Company during the term of this Agreement. The term “Geographic Area” shall
mean the United States of America.
The covenants contained in this Section 6 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding Sections. If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such


8

--------------------------------------------------------------------------------





unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of this Section 6 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
law.
7.Equitable Remedies. Executive acknowledges and agrees that the agreements and
covenants set forth in Sections 5 and 6 are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Executive breaches any of the terms of said covenants,
and that in the event of Executive’s actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Executive
accordingly agrees that, in the event of any actual or threatened breach by
Executive of any of said covenants, the Company will be entitled to seek
immediate injunctive and other equitable relief, without bond and without the
necessity of showing actual monetary damages. Nothing in this Section 7 will be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of any
damages that it is able to prove.
8.Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of (i) the misuse or misappropriation of trade secrets or proprietary
information or (ii) the breach of any non-competition or non-solicitation
covenants.
9.Governing Law. This Agreement has been executed in the State of Illinois, and
Executive and the Company agree that this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of laws principles.
10.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, provided that such
successor or assignee is the successor to substantially all of the assets of the
Company, or a majority of its then outstanding stock, and that such successor or
assignee assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law. In view of the
personal nature of the services to be performed under this Agreement by
Executive, he shall not have the right to assign or transfer any of his rights,
obligations or benefits under this Agreement, except as otherwise noted herein.
11.Entire Agreement. This Agreement, including its attached Exhibit A,
constitutes the entire employment agreement between Executive and the Company
regarding the terms and


9

--------------------------------------------------------------------------------





conditions of his employment. This Agreement supersedes all prior negotiations,
representations or agreements between Executive and the Company, whether written
or oral, concerning Executive’s employment, including the Prior Agreement, but
notwithstanding anything else in this Section 11, this Agreement shall not be
deemed to supersede or replace any [equity award, confidentiality,
non-competition, non-solicitation, non-hire, non-disparagement, non-disclosure,
confidentiality, assignment of intellectual property rights provisions or any
other similar provisions set forth in any other agreement or arrangement to
which Executive is a party].
12.No Conflict. Executive represents and warrants to the Company that neither
his entry into this Agreement nor his performance of his obligations hereunder
will conflict with or result in a breach of the terms, conditions or provisions
of any other agreement or obligation to which Executive is a party or by which
Executive is bound, including without limitation, any noncompetition or
confidentiality agreement previously entered into by Executive.
13.Validity. Except as otherwise provided in Section 6 above, if any one or more
of the provisions (or any part thereof) of this Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions (or any part thereof) shall not in
any way be affected or impaired thereby.
14.Modification. This Agreement may not be modified or amended except by a
written agreement signed by Executive and the Company.
15.Code Section 409A. This Agreement is intended to comply with Section 409A of
the Code, and the interpretative guidance thereunder, including the exceptions
for short-term deferrals, separation pay arrangements, reimbursements, and in
kind distributions, and shall be administered accordingly. Executive hereby
agrees that the Company may, without further consent from Executive, make the
minimum changes to this Agreement as may be necessary or appropriate to avoid
the imposition of additional taxes or penalties on Executive pursuant to Section
409A of the Code. The Company cannot guarantee that the payments and benefits
that may be paid or provided pursuant to this Agreement will satisfy all
applicable provisions of Section 409A of the Code. In the case of any
reimbursement payment which is required to be made promptly under this
Agreement, such payment will be made in all instances no later than December 31
of the calendar year following the calendar year in which the obligation to make
such reimbursement arises. Notwithstanding the foregoing, if any payments or
benefits under this Agreement become subject to Section 409A of the Code, then
for the purpose of complying therewith, to the extent such payments or benefits
do not satisfy the separation pay exemption described in Treasury Regulation §
1.409A-1(b)(9)(iii) or any other exemption available under Section 409A of the
Code (the “Non-Exempt Payments”), if Executive is a specified employee as
described in Treasury Regulation § 1.409A-1(i) on the date of termination, any
amount of such Non-Exempt Payments that would be paid prior to the six (6) month
anniversary of the date of termination shall instead be accumulated and paid to
Executive in a lump sum payment within five (5) business days after such six (6)
month anniversary. A termination of employment shall be deemed to occur only if
it is a “separation from service” as such term is defined under Section 409A of
the Code, and references to “termination,” “termination of employment,” or like
terms shall mean a “separation from service.”
16.Adjustments Due to Excise Tax.


10

--------------------------------------------------------------------------------





(a)    If it is determined that any amount or benefit to be paid or payable to
Executive under this Agreement or otherwise in conjunction with his employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with his employment) would give
rise to liability of Executive for the excise tax imposed by Section 4999 of the
Code, as amended from time to time, or any successor provision (the “Excise
Tax”), then the amount or benefits payable to Executive (the total value of such
amounts or benefits, the “Payments”) shall be reduced by the Company to the
extent necessary so that no portion of the Payments to Executive is subject to
the Excise Tax. Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of applicable federal, state, and
local income and payroll taxes on such reduced Payments other than the Excise
Tax (collectively, the “Deductions”)) is greater than the excess of (1) the net
amount of the Payments, without reduction (but after making the Deductions) over
(2) the amount of Excise Tax to which Executive would be subject in respect of
such Payments. In the event Payments are required to be reduced pursuant to this
Section 16(a), Executive shall designate the order in which such amounts or
benefits shall be reduced in a manner consistent with Section 409A of the Code.
(b)    The independent public accounting firm serving as the Company's auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”) shall make in writing in good
faith all calculations and determinations under this Section 16, including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 16, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 16. The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.
17.Legal Fees. The Company shall promptly reimburse Executive for any reasonable
legal fees and expenses incurred by Executive in connection with the review of
this Agreement and any documents ancillary thereto up to $2,000.
18.Indemnification. To the fullest extent permitted by the indemnification
provisions of the laws of the state or jurisdiction of the Company, as
applicable, in effect from time to time, and subject to the conditions thereof,
the Company shall:
(a)    indemnify Executive against all liabilities and reasonable expenses that
Executive may incur in any threatened, pending, or completed action, suit or
proceeding, whether civil, criminal or administrative, or investigative and
whether formal or informal, because Executive is or was an officer or director
of or service provider to the Company or any of its affiliates; provided,
however, that Executive shall have acted in good faith and in a manner that
Executive reasonably believed to be in the best interests of the Company; and


11

--------------------------------------------------------------------------------





(b)    pay for or reimburse the reasonable expenses upon submission of
appropriate documentation incurred by Executive in the defense of any proceeding
to which Executive is a party because Executive is or was an officer or director
of or service provider to the Company or any of its affiliates, including an
advancement of such expenses to the extent permitted by applicable law, subject
to Executive’s execution of any legally required repayment undertaking.
The preceding indemnification right shall be in addition to, and not in lieu of,
any rights to indemnification to which Executive may be entitled pursuant to the
documents under which the Company is organized as in effect from time to time
and shall not apply with respect to any action or failure to act by Executive
which constitutes willful misconduct or bad faith on the part of Executive. The
indemnification rights of Executive in this Section 18 are referred to below as
the “Indemnification Provisions.” The rights of Executive under the
Indemnification Provisions shall survive the cessation of Executive’s employment
with the Company. The Company shall also maintain a directors’ and officers’
liability insurance policy, or an equivalent errors and omissions liability
insurance policy, covering Executive with reasonable scope, exclusions, amounts
and deductibles based on Executive’s positions with the Company.
Notwithstanding the foregoing, the Company shall have no obligation to
indemnify, defend or hold harmless Executive from and against any liabilities
and expenses, or to pay for, or reimburse Executive for, any expenses arising
from or relating to (i) Executive’s gross negligence or intentional or willful
misconduct, or (ii) actions or claims which are initiated by Executive unless
such action was approved in advance by the Board.
*    *    *    *    *




12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
INNERWORKINGS, INC., a Delaware corporation
By:    /s/ Ronald Provenzano    
Name:    Ronald Provenzano    
Its:    General Counsel    


EXECUTIVE
/s/ Charles Hodgkins    

    Charles Hodgkins





--------------------------------------------------------------------------------






EXHIBIT A

Employee Inventions and Proprietary Rights Assignment Agreement


See attached.











